 



Exhibit 10.110
Execution Copy
TRANSACTION AGREEMENT
by and among
LAM RESEARCH CORPORATION, 4650 Cushing Parkway, Fremont,
California 94538, USA
“Buyer”
and
SEZ Holding AG, Leutschenbachstrasse 95, 8050 Zurich, Switzerland
“Company”
regarding the publication of a recommended public takeover offer for
all shares of the Company

 



--------------------------------------------------------------------------------



 



TRANSACTION AGREEMENT
TRANSACTION AGREEMENT (“Agreement”), dated as of 10 December 2007, by and among
Lam Research Corporation, a Delaware corporation (“Buyer”), and SEZ Holding AG,
a corporation (société anonyme, Aktiengesellschaft) organized under the laws of
Switzerland (the “Company”). Buyer and the Company each a “Party” and together
the “Parties”.
Recitals

A.   Company’s nominal share capital amounts to CHF 16,800,247, divided into
16,800,247 fully paid registered shares with a nominal value of CHF 1 each (the
“Shares” and each a “Share”). In addition, Company has a conditional share
capital of CHF 939,753, divided into 939,753 Shares; 124,421 employee options
are outstanding and each option entitles the holder to buy one Share at the
respective exercise price (the “Employee Options”). The Shares are listed on the
main market of the SWX Swiss Exchange; the Employee Options are not listed.   B.
  Buyer is a U.S.-based Delaware corporation with leading businesses in wafer
fabrication equipment and services for the semiconductor industry. The shares of
Buyer are listed on NASDAQ.   C.   The Parties entered into a confidentiality
agreement dated 14 September 2007 (the “Confidentiality Agreement”), which has
been superseded in its entirety solely insofar as the obligations of Buyer and
its subsidiaries and affiliates provided for thereunder, by the provisions of
Section 9.1 of this Agreement.   D.   Based on the non-binding term sheet agreed
between the Parties on 28 September 2007 and the intention of Buyer to make a
public takeover offer for all Shares, Buyer has been allowed to conduct —
subject to certain limitations regarding trade secrets and information sensitive
from a competition point of view — a due diligence investigation of the Company
and its subsidiaries and to review the books and records of the Company and its
subsidiaries as well as to meet with the senior management and certain key
personnel of the Company and its subsidiaries (the “Due Diligence”).   E.   In
the meantime Buyer has conducted the Due Diligence and the Board of Directors of
Buyer has agreed to publish an offer for all Shares at a price of CHF 38 per
Share, less dividend payments as well as any dilutive events (such as capital
increases with an issue price of the shares below the Offer Price, repayments of
capital or sales of treasury shares below the offer price) becoming effective
prior to the settlement of the Offer (but such dilution effects shall not
include the Employee Options issued and outstanding as of the Launch Date (as
defined below)) (the “Offer Price”), on the terms and subject to the conditions
set forth in this Agreement (the “Offer”).

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements herein contained, and intending to be legally bound hereby, Buyer and
the Company hereby agree as follows:

2



--------------------------------------------------------------------------------



 



1.   Submission of the Offer   1.1   Subject to the terms and conditions of this
Agreement, Buyer undertakes to commence an Offer at the Offer Price and publish
an offer prospectus relating to the Offer, in substantially the form set out in
Annex 1 to this Agreement with such modifications or in such other form as shall
be agreed between the Company and Buyer and approved by the Swiss Takeover Offer
Board (the “TOB” and the “Prospectus”).   1.2   It is expected that the
Prospectus will be published on or about 8 January 2008, but in any event no
later than 31 January 2008. The date of publication of the Prospectus shall be
the “Publication Date” for purposes hereof.   1.3   The Offer will be
pre-announced on 11 December 2007, CET (the “Launch Date”) by means of a
pre-announcement substantially in the form attached hereto as Annex 2 to this
Agreement. The Launch Date for purposes hereof shall be the date of the
publication of such a pre-announcement in the electronic media. Such a
pre-announcement shall contain those parts of the Prospectus that are required
to be included in the pre-announcement in order for it to have legal effect.  
1.4   Any material amendments to the Prospectus must be agreed between the
Parties. Buyer is obliged to inform the Company regarding the status of the
Offer and the compliance with the Offer Conditions (as defined below) pursuant
to Section 7 below.   1.5   In making its Offer at the Offer Price, Buyer has
relied upon the publicly available information published by, and relating to,
the Company, including (without limitation) its audited financial information,
and its findings from the Due Diligence.   1.6   The Parties shall publish press
releases regarding the intended Offer substantially in the form set out in Annex
3 and Annex 4 as soon as this Agreement has been executed and outside of the
trading hours of both, SWX Swiss Exchange and NASDAQ, i.e. by 00:01 a.m. CET on
the Launch Date.   1.7   Buyer shall be entitled to cause disclosure or
publication, in accordance with applicable U.S and other securities laws, of
English language versions of the Prospectus, the press release and Board of
Directors report provided for in Section 2.1, the press release provided for in
Section 1.6 and all other communications and materials distributed to holders of
the Shares or otherwise published in connection with the Offer hereunder.   1.8
  The Parties agree that by the time of conclusion of the Offer and any squeeze
out proceedings, squeeze out merger and other means which aim at allowing Buyer
subsequently to the closing of the Offer to obtain control over all assets of
the Company, the holders of issued and outstanding Employee Options shall have
received from Buyer an amount corresponding to the difference of the Offer Price
and the strike price of their issued and outstanding Employee Options. The
Parties shall evaluate all reasonable alternatives and find the most reasonably
feasible way to accommodate this principle in agreement with the TOB, provided,
however that in no event shall Buyer be obligated to implement any alternative
that would constitute a second public offer or would result in an

3



--------------------------------------------------------------------------------



 



    obligation of Buyer to increase the Offer Price. Further, Buyer shall not be
obligated to incur costs for implementing these arrangements in excess of an
aggregate of CHF 1 million.   2.   Recommendation of the Offer by the Company  
2.1   The Board of Directors of the Company shall recommend to the Company’s
shareholders to accept the Offer. Furthermore, subject to a Superior Offer (as
defined below) not having been announced or pre-announced in the meantime, the
Board of Directors of the Company shall provide Buyer with a report prepared in
accordance with Art. 29 para. 1 of the Federal Act on Stock Exchanges and
Securities Trading (“SESTA”) recommending the Offer in English, German and
French in sufficient time so that it can be included in the publication of the
Prospectus. At the same time, the Company shall provide the final fairness
opinion relating to the Offer in printable form in English, German and French
and shall publish the German and the French version of such opinion on its
webpage.   2.2   This Section 2 shall not restrict the Board of Directors of the
Company from changing its recommendation in compliance with Section 5.2.3 if a
Superior Offer (as defined below) is made.   2.3   In connection with the Offer,
the Parties shall actively cooperate with all competent authorities and shall
promptly provide any such information and/or documents that may lawfully be
required from them by any such authority.   3.   Conduct of Business       To
the extent permitted under Swiss law, the Company shall for the whole duration
of this Agreement, (i) abstain (and shall procure that its subsidiaries and
representatives abstain) from taking any actions outside the ordinary course of
business consistent with the Company’s past practice; and (ii) shall, and shall
cause each of its subsidiaries to, use all reasonable efforts to preserve intact
its material business organization and relationships with third parties
(including but not limited to its relationships with customers, suppliers,
employees and business partners) and to keep available the services of their
present officers and key employees.       Without limiting the generality of the
preceding paragraphs, and except as required by applicable laws and regulations
or conditions of the Prospectus, without the prior written consent of Buyer,
Company shall not, as from the date hereof, and shall cause its subsidiaries not
to:

  (i)   adopt or propose any amendment to the Company’s Articles of Association
or other similar corporate organizational documents;     (ii)   convene a
general meeting of shareholders in connection with the Offer otherwise than
pursuant to Sections 5.10 and 5.11 below;     (iii)   (a) declare, set aside or
pay any dividend or other distribution with respect to any of its Shares,
(b) split, combine or reclassify any of its Shares, (c) issue, deliver, sell,
purchase, lend, borrow, in any other way invest or divest directly or indirectly
into, pledge or otherwise encumber

4



--------------------------------------------------------------------------------



 



      or subject to any lien any of its Shares or other equity securities
(except that the Company may issue Shares based on the exercise of employee
options granted prior to the date hereof);     (iv)   grant call options on
Shares (or other rights to purchase Shares, in particular employee stock
options) or write put options on Shares (or grant other rights to sell Shares);
    (v)   incur any indebtedness or issue any debt securities or assume,
guarantee or endorse, or otherwise as an accommodation become responsible for
the obligations of any person (other than the Company and its subsidiaries; the
Company and its subsidiaries are collectively the “Group”), except for
indebtedness, debt securities and guarantees incurred in the ordinary course of
business consistent with past practice;     (vi)   (a) merge or consolidate with
any other person, (b) acquire an amount of assets of any other person, or pledge
or otherwise encumber or subject to any lien assets, in each case that are
material to the Group taken as a whole, (c) make an investment material to the
Group taken as a whole, in any other person or otherwise engage in any similar
extraordinary business transaction;     (vii)   sell, lease, license or
otherwise surrender, relinquish or dispose of any assets or property which are
material to the Group’s business, except pursuant to existing contracts or
commitments (the terms and conditions of which have been disclosed to Buyer or
its representatives);     (viii)   enter into, modify or amend any transaction
or contract, agreement or undertaking (whether written or oral) with any
officer, director or employee of the Group other than in the ordinary course
consistent with past practice or with respect to normal and customary terms of
such persons’ employment with such company; or     (ix)   authorize, agree or
commit to do any of the foregoing.

4.   Representations and Warranties of the Company       The Company represents
and warrants as of the date hereof:

  (a)   The Company has disclosed to Buyer all information concerning the Group
which has to be made known to the public under article 72 of the listing rules
of SWX Swiss Exchange, whereby it is understood that for the purposes of this
Section 4 (a) the grounds that allow exceptions to such disclosure under the
listing rules do not apply;     (b)   Since 1 January 2007, the Company and its
subsidiaries and, to its knowledge, the members of the Board of Directors of the
Company and the members of the management of the Group (i.e. Egon Putzi, Franz
Sumnitsch, Kurt Lackenbucher, Sabine Kampitsch, Herwig Petschnig and Wolfgang
Krammer) did not engage in any investments or divestments in the equity
securities of the Company or transactions relating to or having as an underlying
the equity securities of the Company, such as the purchase, sale or issuance of
Shares, the issuance, the repurchase, the

5



--------------------------------------------------------------------------------



 



      sale, the purchase, the exercise, the redemption of options, other than as
disclosed in Annex 5;     (c)   The Company’s share register reflects that less
than 50% of the Company’s outstanding voting securities are directly or
indirectly held of record by residents of the United States and the Company has
no class of securities registered pursuant to Section 12 of the United States
Securities Exchange Act of 1934, as amended.

5.   Additional Agreements   5.1   Cooperation within the framework of the Offer
  5.1.1   From the date hereof and for the duration of this Agreement, the
extent permitted under Swiss law and necessary to consummate the transactions
provided for herein, each of Company and Buyer shall, and Company shall cause
each of its subsidiaries to, cooperate and use all reasonable efforts:

  (i)   for the due publication of the Prospectus on or before the Publication
Date together with the report of the Board of Directors relating to the Offer
and, in the printed version (but not in the newspaper publication), the fairness
opinion relating to the Offer;     (ii)   to make or cause to be made all
filings necessary or proper under applicable laws, rules and regulations;    
(iii)   to take all other actions necessary or advisable to consummate and make
effective the transactions contemplated by this Agreement, including but not
limited to, (1) the fulfillment of the Offer Conditions (as defined below),
provided however, that, notwithstanding any other provision of this Agreement,
none of the Parties shall be obligated to agree to divest, hold separate or
otherwise restrict the use or operation of any business or assets of Buyer or
the Company or any of their respective subsidiaries; (2) the distribution of the
Prospectus and the acceptance forms to the Company’s shareholders and any
actions or filings related thereto; (3) due settlement of the Offer in
accordance with its terms;     (iv)   to obtain approvals necessary or advisable
from any government, ministry, department or administrative body, agency or
commission of any jurisdiction in order to consummate the transactions
contemplated hereby and permit the Group to continue fully existing operations
following the transactions contemplated hereby; and     (v)   to abstain from
taking, or cause to abstain from taking, any action or doing, or cause to
abstain from doing, any such thing that may prevent or compromise any of the
above.

5.1.2   If at any time following the successful completion of the Offer any
further action is necessary or desirable to carry out the purposes of this
Agreement, including the execution of additional instruments, the proper
officers and directors of each Party shall take all such action to the extent
reasonable and practicable.

6



--------------------------------------------------------------------------------



 



5.2   No solicitation   5.2.1   The Company immediately shall cease and cause to
be terminated all existing discussions or negotiations, if any, with any parties
conducted heretofore with respect to any Acquisition Proposal (as defined
below). The Company shall not, nor shall it permit any of its subsidiaries to,
nor shall it authorize or permit any of its officers, directors, employees,
agents or advisors or other representatives (including, without limitation, any
investment banker, attorney or accountant retained by it) to, directly or
indirectly (i) solicit, initiate or encourage any inquiries or the making of any
Acquisition Proposal, or (ii), other than as contemplated by Section 5.2.3,
participate in any discussions or negotiations regarding an Acquisition
Proposal.       The term “Acquisition Proposal” means any proposal or offer from
any person other than Buyer relating to any (1) tender or exchange offer
involving Shares or other acquisition of Shares, (2) merger, consolidation or
other business combination involving the Company or any of its subsidiaries
which is material to the Group as a whole, (3) direct or indirect acquisition or
purchase of a business that constitutes a substantial part of the assets of the
Group, or a substantial amount of the equity securities of the Company or any
subsidiary, (4) recapitalization or restructuring of the Company and its
subsidiaries which is material to the Group as a whole, or (5) other transaction
similar to any of the foregoing with respect to the Group which is material to
the Group as a whole, other than the transactions contemplated by this
Agreement.   5.2.2   The Company shall notify Buyer of any Acquisition Proposal
received after the date hereof as promptly as practicable after its receipt
thereof, it being understood that the Company shall be free to notify the TOB at
the same time.   5.2.3   Except on a date that is not earlier than three trading
days following the public announcement of a Superior Offer (as defined below) in
the form of a pre-announcement in accordance with article 7 of the Ordinance of
the Swiss Takeover Board of Public Takeover Offers (the “TOO”), the Board of
Directors of the Company shall not (i) withdraw or modify in a manner adverse to
Buyer, or propose publicly to withdraw or modify in a manner adverse to Buyer,
the approval or recommendation by the Board of Directors of the Company of the
transactions contemplated by this Agreement, or (ii) approve or recommend, or
propose publicly to approve or recommend, any Acquisition Proposal. Except
following publication of a Superior Offer in the form of a pre-announcement, the
Board of Directors of the Company shall cause the Company not to enter into any
letter of intent, agreement in principle, acquisition agreement or other similar
acquisition agreement relating to any Acquisition Proposal. Following such
pre-announcement of a Superior Offer, the Board of Directors of the Company may,
or may cause the Company to, enter into, discuss or negotiate any
confidentiality, process or other similar process agreement relating to such
Superior Offer, including without limitation regarding a due diligence of the
Company in connection therewith equivalent to the Due Diligence.       For
purposes of this Agreement, “Superior Offer” means any unsolicited offer to all
of the shareholders of the Company to acquire all of the Shares on terms and
conditions that the Board of Directors of the Company determines in its good
faith judgment, after due consideration of its fiduciary duties (as advised by
its advisors), to be superior for the Company’s shareholders when compared as a
whole with the transactions contemplated by this Agreement, provided such offer

7



--------------------------------------------------------------------------------



 



    is at a price that on a fully diluted basis is not lower than that offered
by Buyer and on conditions no more restrictive on the offer than the Offer
Conditions.   5.3   Access to non-public information       The Company shall not
permit or provide access to non-public information relating to the Group to any
third party other than any other third party following publication of a Superior
Offer from such party or other than as required by Swiss law or imposed by the
TOB. In the event that such access is provided or permitted in accordance with
the foregoing, such access shall be provided on terms and subject to conditions
no more favorable than those applied to Buyer and their respective
representatives and advisors including, without limitation, with respect to
timing and content. If the Company in providing such access permits or provides
access to information relating to the Group that it has not previously shared
with Buyer or its respective representatives or advisors, the Company shall
forthwith notify Buyer that this information is available for review, and
provide access to this information to Buyer, its representatives and advisors,
at the same time as to any other party.   5.4   Treasury Shares       For the
whole duration of this Agreement, the Company shall abstain (and shall procure
that its subsidiaries abstain) from:

  (i)   notifying the Shares that they hold in treasury (the “Treasury Shares”)
for acceptance in the Offer; and     (ii)   selling or agreeing to sell any of
the Treasury Shares to any third party.

5.5   Trading in Shares and related securities by the Company       From the
date hereof, the Company, the executives listed in Annex 6, and all the
Company’s subsidiaries are deemed to be acting in concert with Buyer in
connection with the Offer within the meaning of Art. 24 para. 3 SESTA and Art.
11 TOO. Consequently, Buyer may be required pursuant to Art. 10 para. 6 TOO (the
“Best Price Rule”) to increase the Offer Price if the Company, the executives
listed in Annex 6, the Company’s subsidiaries or their representatives acquire
equity securities of the Company at a price or corresponding to a price
exceeding the Offer Price. Therefore, the Company shall abstain (and shall
procure that its executives listed in Annex 6, the Company’s subsidiaries and
representatives acting on behalf of the Company or its subsidiaries abstain)
from the date hereof until the Offer Expiration Date (as defined below) and, in
case of a successful offer, from the date hereof until the date which is six
months (or such longer period as determined by the TOB or any other competent
authority) from the Offer Expiration Date (as defined below), unless Buyer has
consented in writing or has declared that the Offer has failed, from any action
that may be found to be in breach of the Best Price Rule, and in particular
from:

  (i)   entering into any (a) agreement (either on or off exchange) relating to
the acquisition or sale of Shares and (b) derivative transaction having the
Shares as underlying; and

8



--------------------------------------------------------------------------------



 



  (ii)   amending the terms and/or conditions of any existing agreements
relating to the Company’s equity securities and of existing employee stock
options or derivatives issued by the Company, its subsidiaries or their
representatives without Buyer’s prior written consent.

    In order to fulfill its obligations pursuant to this Section 5.5 with
respect to the executives listed in Annex 6, the Company has procured that the
executives listed in Annex 6 sign a declaration in the form of Annex 7.   5.6  
Access to information       Pending completion of the Offer, Buyer may from time
to time request access to the Company’s officers and directors with a view to
discussing integration plans, such access to be made available at the Company’s
discretion, but not unreasonably denied or delayed by the Company. Without
limiting the generality of the preceding sentence, access shall not be deemed to
be unreasonably denied or delayed if such denial or delay is required by
applicable legal or regulatory requirements. Following completion of the Offer,
the Company will, and will cause its subsidiaries, and each of their respective
officers, directors and employees (collectively, the “Company Representatives”)
to, give Buyer and its respective officers, employees, counsel, advisors and
representatives reasonable access, during normal business hours, to the assets,
properties, offices and other facilities and to the books and records of the
Group and will cause the Company Representatives and the Company’s subsidiaries
to furnish Buyer with such financial and operating data, access to customers and
suppliers and such other information with respect to the business and operations
of the Group as Buyer may from time to time reasonably request and to the extent
permitted under Swiss law. The Company shall furnish promptly to Buyer a copy of
each report, schedule, registration statement and other document publicly filed
by the Company or any of its subsidiaries during such period.   5.7  
Undertaking to register shareholding       The Company shall promptly, upon
request, enter into its share register the Buyer as a shareholder with voting
rights in respect of all Shares that the Buyer may own at the time the request
is made. On or promptly after the Launch Date, the Board of Directors of the
Company shall issue a resolution to enter Buyer in the share register with
voting rights with regard to all Shares acquired by Buyer or to be acquired by
Buyer within the Offer, subject to the closing of the Offer and subject to the
shareholders’ meeting resolving to have article 6 section 2 second and third
sentence of the articles of incorporation of the Company cancelled. Such
resolution shall remain unchanged during the term of this Agreement.   5.8  
Trading in Shares and related securities by Buyer       Buyer agrees, and agrees
to cause any party acting in concert with it, to notify the Company promptly of
any purchase or agreement to purchase any interest in the Shares entered into or
completed prior to the expiration of the period during which the Offer may be
accepted and up to the date the additional offer period ends (the “Offer
Expiration Date”).

9



--------------------------------------------------------------------------------



 



5.9   Public announcements       The Parties shall consult with each other prior
to making any public announcement relating to the Offer other than the agreed
press releases pursuant to Sections 1.6 and 2.1 and other than as provided in
Sections 1.1, 1.3 and 1.7.   5.10   General meeting of shareholders       Within
two days after Buyer declares the Offer successful (which declaration may be
subject to the fulfillment of conditions subsequent), the Company shall convene
a shareholder’s meeting to be held in Zurich within the shortest period possible
and to resolve on the deletion of article 6 section 2 second and third sentence
of the Company’s articles of incorporation (which resolution shall be subject
to, and shall be filed with the Commercial Register only upon, the closing of
the Offer) and on such other matters as Buyer may have communicated to the
Company.   5.11   Resignation of the members of the Board of Directors of the
Company       On the shareholders meeting convened pursuant to Section 5.10, the
current members of the Board of Directors of the Company shall resign as per the
date of the closing of the Offer and subject to the closing of the Offer. On the
shareholders’ meeting to be convened pursuant to Section 5.10, Buyer shall
propose the election of new board members subject to the closing of the Offer.
Buyer shall procure that discharge is granted to the current members of the
Board of Directors of the Company at the next shareholders’ meeting subject to
any liability resulting from the breach of this Agreement.   6.   Combination
Framework       In the event of a successful Offer, Buyer is obliged to
establish and implement the following:

  (i)   Wet clean spin operational headquarters (i.e. the Company’s existing
operational headquarters) to remain in Villach for at least 2 years;     (ii)  
SEZ brand to be maintained to the extent determined by Buyer to be commercially
reasonable;     (iii)   Scale and capability of the Company and its management
team to be leveraged across the combined business;     (iv)   Egon Putzi or
Franz Sumnitsch to be the Executive Chairman of the Executive Board of the
combined clean business unit, and the other to hold a position within the
Executive Board or Operational Board of the combined clean business unit;    
(v)   Executive Board of the combined clean business unit to report directly to
Buyer’s CEO;     (vi)   Responsibilities of Executive Board of the combined
clean business unit to include: strategy development, including product road
map, sales &

10



--------------------------------------------------------------------------------



 



      marketing strategy (including decision on the Company’s brand); business
plan development; integration strategy development in close co-operation with
Buyer’s Executive Management Team; design of the future structure of the
combined wet business of the Company and Buyer (including center(s) of
competence, facilities and resources); customer targeting and co-ordination;
product targeting; R&D co-ordination; and manufacturing and supply chain
co-ordination;     (vii)   The Company’s sales and field service to be
integrated within Buyer’s field operations;     (viii)   Mr. Krammer,
Ms. Kampitsch, Mr. Lackenbucher and Mr. Petschnig to hold executive positions in
the combined clean business unit within its Executive Board or Operational
Board, targeted at levels of authority similar to their current scope and
responsibilities;     (ix)   Where Parties agree, key employee agreements,
including employee long term incentives, retention awards, cash and/or stock
compensation to be established; and     (x)   Any consideration to be paid to
shareholders of the Company in a squeeze out merger, merger or similar
transaction, if any, following the closing of the Offer to be paid by Buyer and
not to be taken from the assets of the Group.

7.   Conditions to Completion       The obligation of Buyer to complete the
Offer is subject to the satisfaction or waiver of the offer conditions set forth
in the Prospectus (the “Offer Conditions”) and set forth below, to the extent
these Offer Conditions are approved by the TOB:

  (i)   At the end of the (possibly extended) offer period, the sum of Shares
held by Buyer and of those validly tendered into the Offer amounts to at least
66 2/3 % of the sum of all issued SEZ Shares and all Shares that could be
created through the exercise of all Employee Options to purchase Shares, i.e. 66
2/3 % of 16,924,668 Shares or 11,283,112 Shares;     (ii)   By the end of the
(possibly extended) offer period, (a) no adverse events occurred that,
individually or in the aggregate, in the opinion of an independent
internationally reputable expert to be appointed by Buyer, are or are likely to
have a material adverse effect on the Group, and (b) the Group did not announce
any other information or circumstance that, individually or in the aggregate, in
the opinion of an independent internationally reputable expert to be appointed
by Buyer, had, has or is likely to have a material adverse effect on the Group.
An event or information or circumstance announced by the Company shall be
considered to have a material adverse effect on the Group if it involves (i) a
reduction in consolidated equity of the Company as per the end of the financial
year 2007 in excess of CHF 45.8 million compared to the consolidated equity of
the Company as per 30 September 2007, (ii) a reduction in the consolidated
turnover of the Company in the financial

11



--------------------------------------------------------------------------------



 



      year 2007 in excess of CHF 20 million compared to the communicated sales
target 2007 of CHF 330 million, or (iii) a reduction in the consolidated EBIT of
the Company in the financial year 2007 in excess of CHF 10 million compared to
the communicated expected EBIT 2007 of CHF 6.6 million (each of these events an
“Adverse Event”). It is understood that costs and expenses associated with this
Offer are not to be taken into account when determining whether or not a
material adverse effect occurred;     (iii)   All necessary authorizations from
domestic and foreign antitrust authorities have been obtained, without imposing
any obligation on Buyer or the Company that would result in or be equivalent to
an Adverse Event;     (iv)   No judgment, court order or other authoritative
measure has been issued that prohibits or declares illegal the Offer or its
completion;     (v)   An extraordinary shareholders’ meeting of the Company has
approved that, subject to the settlement of the Offer, the transfer restriction
in the articles of incorporation of the Company (article 6 section 2 second and
third sentences) be cancelled, and no shareholders’ meeting of the Company has
enacted voting or transfer restrictions. It is understood that the shareholders’
resolution regarding the conditional cancellation of the transfer restrictions
shall only be filed with the Commercial Register following the settlement of the
Offer;     (vi)   The Board of Directors of the Company has resolved to enter
Buyer into the share register as a shareholder with voting rights in respect of
all Shares acquired by Buyer or to be acquired within the Offer, subject to the
Offer becoming unconditional and subject to the condition under (v) being met;
and     (vii)   The shareholders’ meeting of the Company has neither approved
the payment of a dividend, a sale, a purchase or a demerger in an amount of more
than CHF 59.9 million, nor a merger, nor an ordinary, approved or conditional
capital increase, nor has the Company, since 30 September 2007, entered into an
obligation to sell or purchase assets or to sell or redeem debt at a price of or
with a value of more than CHF 59.9 million, except where such obligation to sell
or purchase assets or to sell or redeem debt has become known prior to the
Launch Date.

    Buyer reserves the right to waive, in whole or in part, one or more of these
conditions.       The conditions above shall be deemed to be conditions
precedent within the meaning of Article 13(1) of the TOO. The conditions
(iii) through (vii) shall, subject to the TOB’s approval, also be deemed
conditions subsequent within the meaning of Article 13(4) of the TOO.   8.  
Duration and Termination       This Agreement shall become effective on the date
hereof.

12



--------------------------------------------------------------------------------



 



    This Agreement may be terminated:

  (i)   by mutual written consent of Buyer and the Company;     (ii)   by any
Party, if the Offer is unsuccessful; or     (iii)   by any Party, if the other
Party materially breaches this Agreement.

    This Agreement shall terminate automatically if Buyer declares the Offer
successful and the Offer is settled in accordance with its terms on the
expiration of a period of six months from the Offer Expiration Date.      
Section 9 shall, however, survive the termination of this Agreement.

9.   Miscellaneous   9.1   Confidentiality   9.1.1   In relation to this Offer
Buyer has been granted access by the Company to Confidential Information of the
Company (as defined below).   9.1.2   Buyer agrees not to disclose the
Confidential Information until the closing of the Offer or, if the Offer is not
closed, for a period of ten (10) years from the date hereof, except for source
code, which shall be protected in perpetuity (the “Nondisclosure Period”).
During the Nondisclosure Period, Buyer may use the Confidential Information only
in furtherance of the closing of the Offer and for no other purpose whatsoever.
Buyer agrees to use the same degree of care, but no less than a reasonable
degree of care, to prevent unauthorized disclosure of the Confidential
Information as Buyer uses to protect the confidentiality of its own information
of a similar nature. Buyer may not disclose or make copies of Confidential
Information except to or for those persons who have a demonstrable need to know,
and provided Buyer ensures confidential treatment of the Confidential
Information by these persons according to this Section 9.1. The Company has no
obligation to disclose Confidential Information to Buyer, and all Confidential
Information so disclosed and all copies thereof are and shall remain the
property of the Company.   9.1.3   The obligations imposed herein do not apply
to information which Buyer can show: (i) is already lawfully in the possession
of or known by Buyer before receiving the information from the Company; (ii) is
or becomes publicly known through no violation of this Agreement; (iii) is
lawfully received by Buyer from any third party without restriction on
disclosure or use; (iv) is independently developed without violating this
Agreement by Buyer’s employees who have not relied upon any of the Confidential
Information; (v) is required to be disclosed by court order following notice
sufficient to allow the Company to contest such order; or (vi) is expressly
approved in writing, by the Company’s authorized representative, for release or
other use by Buyer.   9.1.4   Upon termination of this Agreement, Buyer shall
upon written request of the Company promptly destroy all Confidential
Information and copies and extracts thereof and confirm such destruction in
writing to the Company.

13



--------------------------------------------------------------------------------



 



9.1.5   “Confidential Information” shall mean (a) any non-public information,
whether in written, oral, electronic, tangible or intangible form, that Buyer,
its officers, directors, employees, agents or advisors receive or have received
from the Company or any person acting on its behalf and (b) all notes, analyses,
compilations, studies and other documents prepared by Buyer, its officers,
directors, employees, agents or advisors that contain, reflect or are based
upon, in whole or in part, information furnished to Buyer, its officers,
directors, employees, agents or advisors in connection with the evaluation,
preparation and implementation of the Offer.   9.1.6   For a period beginning on
the date hereof and ending on the date that is the earlier of (i) the date on
which the Offer closes and (ii) twenty four (24) months after the termination of
this Agreement, Buyer shall not, without the Company’s prior written consent
which is herewith granted for the Offer: (a) acquire, offer to acquire, or agree
to acquire, directly or indirectly, by purchase or otherwise, any voting
securities or direct or indirect rights to acquire any voting securities of the
Company, or of any successor to or person in control of the Company, or any
assets of the Company; (b) make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules of the Securities and Exchange Commission, SEC), or seek to advise
or influence any person or entity with respect to the voting of any voting
securities of the Company; (c) make any public announcement with respect to, or
submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the Company or any of its securities or
assets; (d) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, in
connection with any of the foregoing; (e) take any action that could reasonably
be expected to require the Company to make a public announcement regarding the
possibility of any of the events described in clauses (a) through (d) above.  
9.1.7   Notwithstanding the foregoing provisions of this Section 9.1 or Recital
C to this Agreement, the provisions of the Confidentiality Agreement shall
continue in full force and effect insofar as they provide for obligations of the
Company and its subsidiaries and affiliates.   9.2   Fees and expenses      
Except as otherwise provided herein, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne by the Party incurring such fees or expenses.   9.3   Governing law and
arbitration       This Agreement shall be governed by and construed in
accordance with the substantive laws of Switzerland.       Any dispute,
controversy or claim arising out of this Agreement, including the validity,
invalidity, breach or termination thereof, shall be settled by arbitration in
accordance with the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce in force on the date when the notice of Arbitration is
submitted in accordance with these rules. The number of arbitrators shall be
three. The seat of the arbitration shall be Zurich. The arbitral proceedings
shall be conducted in English.

14



--------------------------------------------------------------------------------



 



9.4   Notices and communications       Any notice or communication under this
Agreement shall be made in writing and shall be effective (a) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified in
this Section 9.4 and the appropriate telecopy confirmation is received or (b) if
given by any other means, when delivered at the address specified in this
Section 9.4 (or at such other address for a Party as shall be specified by like
notice):

  (i)   If to Buyer, to:         LAM RESEARCH CORPORATION
4650 Cushing Parkway
Fremont
California 94538
U.S.A.
Telecopy No.: +1 510 572 2876
Attention: Martin Anstice and George Schisler         With a copy to:        
Baker & McKenzie Zurich
Zollikerstrasse 225
P.O. Box
8034 Zurich
Telecopy No.: +41 44 384 12 84
Attention: Martin Frey and Matthias Courvoisier; and         Baker & McKenzie
LLP
Two Embarcadero Center, 11th Floor
San Francisco, California 94110
U.S.A.
Telecopy No.: +1 415 576 3099
Attention: Douglas Young         If to the Company, to:         SEZ Holding AG
c/o Meyer Lustenberger
Forchstrasse 452
8032 Zurich
Switzerland
Telecopy No: +41 44 396 91 92
Attention: Dr. Wolfgang Müller

9.5   Entire agreement       This Agreement, including the Annexes hereto
constitute and contain the entire agreement between the Parties, and supersede
all other prior agreements and understandings, both written and oral, with
regard to the subject matter thereof.

15



--------------------------------------------------------------------------------



 



9.6   Amendments; waivers       This Agreement may not be amended, except by an
instrument in writing signed by each Party and no Party may waive compliance
with any of the agreements or terms and conditions contained in this Agreement
except by an instrument in writing (including facsimile).   9.7   Assignment    
  Pending settlement of the Offer, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by either Party without the
prior written consent of the other Party. Following settlement of the Offer,
Buyer shall have the right to assign any or all of its respective rights and
obligations to any subsidiary of Buyer. Any attempted assignment not permitted
under this Section 9.7 shall be null and void. The provisions contained in this
Agreement are for the sole benefit of the Parties and their permitted successors
and assigns, and they shall not be construed as conferring any rights or
remedies on any persons other than the Parties and their respective successors
and permitted assigns.   9.8   Severability       Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement in any other jurisdiction. Upon a determination
that any term or other provision is invalid or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
applicable law to the end that the transactions contemplated hereby are
fulfilled to the extent possible.   9.9   Board fiduciary duties       The
obligations of the Company under this Agreement shall be interpreted and
construed in all respects in a manner that is consistent with the fiduciary
duties of directors of company boards under Swiss law and rulings of the TOB.  
9.10   Not for the Benefit of Third Parties       Nothing herein shall be
construed as being a contract or a promise or any other advantage for the
benefit of any person which is not a Party to this Agreement, irrespective of
whether such contract, promise, or advantage is enforceable by the third party
or only by the Parties hereto.

[the next page is the signature page]

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

                      LAM RESEARCH CORPORATION                
 
                   
By:
  /s/ Martin B. Anstice       By:        
 
 
 
Name: Martin B. Anstice          
 
Name:     
 
  Title: Chief Financial Officer           Title:    
 
                   
 
                   
SEZ Holding AG
               
 
                   
By:
  /s/ Franz Sumnitsch       By:   /s/ Thomas Lustenberger    
 
 
 
Name: Franz Sumnitsch          
 
Name: Thomas Lustenberger     
 
  Title: CEO           Title: Member of the Board    

17



--------------------------------------------------------------------------------



 



Annex 2
Draft Pre-announcement

 



--------------------------------------------------------------------------------



 



Pre-Announcement according to art. 7 of
the Takeover Ordinance of the Takeover Board
for the Public Tender Offer of
LAM RESEARCH CORPORATION
Wilmington, Delaware, USA
(«Lam»)
for all publicly held registered shares with a par-value of CHF 1 each of
SEZ HOLDING AG
Zurich, Switzerland
(«SEZ»)
On 10 December 2007, Lam and SEZ entered into a Transaction Agreement providing
for the public tender offer herewith announced. Both, Lam and SEZ are convinced
that the combination of the two groups strengthens their market position. The
combined entity will in particular profit from the complementary set of products
and the expected leverage from distribution and aftermarket services. Further,
the positive interaction between the development teams of both groups is
anticipated to result in faster and more comprehensive developments in favor of
the customers.
The public tender offer (the «Offer») Lam will submit will extend to all
publicly held registered shares of SEZ with a par-value of CHF 1 each («SEZ
Shares»). Additionally, the Offer extends to new SEZ Shares issued until the end
of the additional offer period due to the exercise of options. The following
will be the main terms and conditions of the Offer:
Price of the Offer
The net Offer price per SEZ Share will correspond to CHF 38 («Offer Price»). The
Offer Price is reduced by the gross amount of any dilution effects (e.g.
dividend payments, repayments of capital, any other distribution, capital
increases with an issue price of the shares below the offer price, sales of
treasury shares below the offer price, issuance of options below faire market
value of the option) becoming effective prior to the settlement of the Offer.
The exercise of the currently outstanding employee stock options and the
delivery of the corresponding number of SEZ Shares does not lead to an
adaptation of the Offer Price.
Offer Period
The Offer is expected to be published on 8 January 2008. It is planned to leave
the Offer open for acceptance for 20 trading days. Lam reserves the right to
extend the offer period. Tenders will only be solicited once the Offer is
published. Such Offer will also contain instructions on how tenders shall be
made.
Conditions
The Offer will be subject to the following conditions (whereby the conditions a
and b will be conditions precedent, while the conditions c through g will
initially be conditions precedent and, after the Offer has been declared
successful, become conditions subsequent):

a)   at the end of the (possibly extended) offer period, the sum of SEZ Shares
held by Lam and of those validly tendered into the Offer amounts to at least 66
2/3 % of the sum of all issued SEZ Shares and all SEZ Shares that could be
created through the exercise of all outstanding employee stock options to
purchase SEZ Shares, i.e. 66 2/3 % of 16,924,668 SEZ Shares or 11,283,112 SEZ
Shares;   b)   by the end of the (possibly extended) offer period, (a) no
adverse events occurred that, individually or in the aggregate, in the opinion
of an independent internationally reputable expert to be appointed by Lam, are
or are likely to have a material adverse effect on the SEZ-Group, and (b) the
SEZ-Group did not announce any other information or circumstance that,
individually or in the aggregate, in the opinion of an independent
internationally reputable expert to be appointed by Lam, had, has or is likely
to have a material adverse effect on the SEZ Group. An event or information or
circumstance announced by SEZ shall be considered to have a material adverse
effect on the SEZ-Group if it involves (i) a reduction in consolidated equity of
SEZ as per the end of the financial year 2007 in excess of CHF 45.8 million
compared to the consolidated equity of SEZ as per

 



--------------------------------------------------------------------------------



 



    30 September 2007, (ii) a reduction in the consolidated turnover of SEZ in
the financial year 2007 in excess of CHF 20 million compared to the communicated
sales target 2007 of CHF 330 million, or (iii) a reduction in the consolidated
EBIT of SEZ in the financial year 2007 in excess of CHF 10 million compared to
the communicated expected EBIT 2007 of CHF 6.6 million (each of these events an
«Adverse Event»). Costs and expenses associated with this Offer are not to be
taken into account when determining whether or not a material adverse effect
occurred;   c)   all necessary authorizations from domestic and foreign
antitrust authorities have been obtained, without imposing any obligation on Lam
or SEZ that would result in or be equivalent to an Adverse Event (as described
in letter b above);   d)   no judgment, court order, or order from a public
authority has been issued that would prohibit this Offer or the settlement of
the Offer;   e)   an extraordinary shareholders’ meeting of SEZ approved that,
subject to the settlement of the Offer, the transfer restriction in the articles
of incorporation of SEZ (article 6 section 2 second and third sentences) be
canceled, and no shareholders’ meeting of SEZ has enacted voting or transfer
restrictions. It is understood that the shareholders’ resolution regarding the
conditional cancellation of the transfer restrictions shall only be filed with
the Commercial Register following the settlement of the Offer;   f)   the board
of directors of SEZ has decided to enter Lam in the shareholders’ register with
voting rights with regard to all SEZ Shares acquired by Lam or to be acquired
within the Offer, subject to the Offer becoming unconditional and subject to
condition e) being met; and   g)   the shareholders’ meeting of SEZ has neither
approved the payment of a dividend, a sale, a purchase or a demerger in an
amount of more than CHF 59.9 million, nor a merger, nor an ordinary, approved or
conditional capital increase, nor has SEZ, since 30 September 2007, entered into
an obligation to sell or purchase assets or to sell or redeem debt at a price of
or with a value of more than CHF 59.9 million, except where such obligation to
sell or purchase assets or to sell or redeem debt has become known prior to the
pre-announcement.

Should one or several of the condition c) through g) above not have been met by
the end of the (possibly extended) offer period and should Lam not have waived
such condition(s), Lam is entitled:

(i)   to declare that the Offer has been successful, but to postpone the
settlement of the Offer by not more than four months («Extension Period»). The
Offer becomes void in case these unfulfilled condition(s) have not been met by
the end of the Extension Period unless Lam waives such condition(s);   (ii)   to
extend the offer period beyond a 40 trading days period if the Swiss Takeover
Board approves such extension; or   (iii)   to declare the Offer to be
unsuccessful.

Lam reserves the right to waive all or part of the conditions.
Further Information
It is expected that detailed information regarding the Offer will be published
at the same place on 8 January 2008.
Identification / Security-Number / ISIN / Ticker-Symbol
Registered shares with a par-value of CHF 1 each of SEZ Holding AG
Security-number: 001235206
ISIN: CH0012352065
Ticker-Symbol: SEZN
11 December 2007
NOTE TO U.S. HOLDERS OF SEZ SHARES
The Offer described in this pre-announcement is being made for the securities of
SEZ, a Swiss company, and is subject to Swiss disclosure requirements, which are
different from those of the United States. The financial information relating to
SEZ has been prepared in accordance with non-U.S. accounting principles and thus
may not be comparable to financial information of U.S. companies or companies
whose financial statements are prepared in accordance

 



--------------------------------------------------------------------------------



 



with generally accepted accounting principles in the United States. U.S. holders
of SEZ Shares are encouraged to consult with their own Swiss advisors in
connection with the Offer.
Lam and any of their respective subsidiaries and any advisor, broker or
financial institution acting as an agent or for the account or benefit of Lam
may, subject to applicable Swiss and U.S. securities laws, rules and regulations
and pursuant to exemptive relief granted by the U.S. Securities and Exchange
Commission from Rule 14e-5 under the Securities Exchange Act of 1934, as amended
(the «Exchange Act») make certain purchases of, or arrangements to purchase, SEZ
Shares from SEZ shareholders who are willing to sell their SEZ Shares outside
the Offer from time to time, including purchases in the open market at
prevailing prices or in private transactions at negotiated prices. Lam will
disclose promptly any information regarding such purchases of SEZ Shares in
Switzerland through the electronic media and/or the stock exchange and in the
United States by means of a press release, if and to the extent required under
applicable laws, rules and regulations in Switzerland.
OFFER RESTRICTIONS
United Kingdom
The offering documents in connection with the Offer are being distributed in the
United Kingdom only to and are directed at (a) persons who have experience in
matters relating to investments falling within Article 19 (1) of the Financial
Services and Markets Act 2000 (Financial Promotion) Order 2001, as amended, in
the United Kingdom (the «Order») or (b) high net worth entities, and other
persons to whom they may otherwise lawfully be communicated, falling within
Article 49 (1) of the Order (all such persons together being referred to as
«relevant persons»). Any person who is not a relevant person should not act or
rely on this document or any of its contents. The offer referred to in the
tender documents is not available, and will not be engaged in with persons that
are not relevant persons.
Other Jurisdictions
The tender offer referred to herein is not directly or indirectly made in a
country or jurisdictions in which such offer would be illegal, otherwise violate
the applicable law or an ordinance or which would require Lam Research
Corporation to change the terms or conditions of the tender offer in any way, to
submit an additional application to or to perform additional actions in relation
to any state, regulatory or legal authority. It is not intended to extend the
tender offer to any such country or such jurisdiction. Documents relating to the
tender offer must neither be distributed in such countries or jurisdictions nor
be sent to such countries or jurisdictions. Such documents must not be used for
the purpose of soliciting the purchase of securities of SEZ Holding AG from
anyone from such countries or jurisdictions.

 



--------------------------------------------------------------------------------



 



Annex 3
Press Release Regarding the Offer (Buyer)

 



--------------------------------------------------------------------------------



 



FOR IMMEDIATE RELEASE
Lam Research Corporation Contact:
Carol Raeburn, Investor Relations, phone: 510/572-4450, e-mail:
carol.raeburn@lamresearch.com
LAM RESEARCH CORPORATION ANNOUNCES INTENT TO ACQUIRE THE SEZ GROUP
Transaction will Create the Largest and Most Comprehensive Set of Advanced
Technology Solutions for Single Wafer Cleaning.
FREMONT, Calif., December 10, 2007—Lam Research Corporation (NASDAQ: LRCX) today
announced that it has signed a definitive agreement to acquire the SEZ Group
(SWX: SEZN), the leading supplier of single wafer clean technology and products
to the global semiconductor manufacturing industry. In an all cash transaction,
Lam Research has agreed to pay CHF 641 million, which approximates US$568
million at the current exchange rate. Net of cash acquired, the purchase price
approximates US$447 million. Lam will effect the acquisition by offering to
acquire, as provided in the agreement, all of the outstanding shares of SEZ at a
price of CHF 38 per share.
SEZ’s proprietary Spin-Process single wafer technology forms the basis of a
broad equipment solution portfolio for wafer cleaning and decontamination, a key
process adjacent to etch where Lam Research is the global market share leader.
SEZ is headquartered in Zurich, Switzerland and maintains development,
manufacturing, sales, marketing and service operations in Europe, Asia and North
America. For 2007, SEZ currently expects to record total revenues of
approximately CHF 330 million (US$293 million).

~more~



--------------------------------------------------------------------------------



 



     
Lam Research to Acquire The SEZ Group
  Page 2

Under the terms of the agreement, Lam Research will offer to acquire all of the
outstanding shares of SEZ, and therefore effectively all of its assets,
including its principal facilities in Villach, Austria. Following the closing,
SEZ will become a division of Lam Research and offer a full spectrum of leading
edge clean solutions, comprising products from its current businesses as well as
Lam’s single wafer bevel and wet clean applications. SEZ executive team members,
including chairman and chief executive officer Egon Putzi, will continue with
the Company under Lam’s ownership. The transaction is expected to close in the
March 2008 quarter, subject to the receipt of SEZ’s shareholder and certain
regulatory approvals, and is targeted to be neutral to slightly accretive
depending on synergies realized in calendar 2008.
“This transaction positions Lam Research and SEZ to revolutionize the
increasingly important area of wafer cleaning, combining the world’s largest
single wafer installed base with Lam’s emerging clean technologies, process
integration capabilities and global scale,” stated Steve Newberry, President and
Chief Executive Officer of Lam Research. “Together, Lam and SEZ will create a
stronger, established presence in the clean segment of the wafer fab equipment
industry with the ability to deliver the broadest set of leading edge high
productivity clean solutions to our customers. In addition, we will increase our
ability to support our customers’ needs in solving the technical challenges of
post etch and strip yield issues present in today’s most advanced semiconductor
devices. Through our combined strengths we will increase our capability to
provide single wafer clean solutions, utilizing both spin and linear wet clean
technologies as well as our plasma etch based bevel cleaning capability. At Lam,
we are committed to executing on our multi-product, multi-market growth
strategy, and this transaction facilitates our progress in achieving our stated
goals. We have been very impressed by the quality of SEZ’s operational and
engineering capabilities, as well as the caliber of its management team and
employees, making them the perfect addition to our Company,” Newberry concluded.

~more~



--------------------------------------------------------------------------------



 



     
Lam Research to Acquire The SEZ Group
  Page 3

Lam Research will host a conference call to discuss the planned acquisition
tomorrow, Tuesday December 11, 2007 at 10:00 a.m. Pacific Time. Details of the
conference call will be available on the Investors section of Lam’s website at
www.lamresearch.com.
Lam Research Corporation is a major provider of wafer fabrication equipment and
services to the world’s semiconductor industry. Lam’s common stock trades on The
NASDAQ Global Select MarketSM under the symbol LRCX. Lam is a NASDAQ-100®
company. The Company’s World Wide Web address is www.lamresearch.com.
The SEZ Group is the leading provider of single-wafer wet-clean processing
solutions for the semiconductor industry, with an installed base of over 1,200
tools. The company maintains operations in Asia Pacific, Europe, Japan and North
America. Since 1996, registered shares of SEZ Holding Ltd. have been traded on
the SWX Swiss Exchange under the symbol SEZN. Additional information about the
company is available on the Internet at www.sez.com.
Statements made in this press release which are not statements of historical
fact are forward-looking statements and are subject to the safe harbor
provisions created by the Private Securities Litigation Reform Act of 1995. Such
forward-looking statements relate, but are not limited, to the Company’s
expectations regarding the parties ability to close the transaction and fulfill
the terms of their agreement, future plans for SEZ and Lam, their capabilities
and the results of their operations, Lam’s future strategies including its
multi-product growth strategy, the closing date for the transaction, and the
anticipated effects of the transaction such as creating a stronger market
presence, delivering a broader

~more~



--------------------------------------------------------------------------------



 



     
Lam Research to Acquire The SEZ Group
  Page 4

base of solutions, and increasing our capability to provide single wafer clean
solutions. Some factors that may affect these forward-looking statements
include: securing approvals from SEZ’s shareholders and the Swiss takeover
authorities, customer reaction to the transaction, synergies developed after the
transaction, business conditions in the semiconductor industry, overall economic
conditions, competitor reaction to the transaction, and our response to
competitor actions. These forward-looking statements are based on current
expectations and are subject to uncertainties and changes in condition,
significance, value and effect as well as other risks detailed in documents
filed with the Securities and Exchange Commission, including specifically the
report on Form 10-K for the year ended June 25, 2006, and Form 10-Q for the
quarter ended March 25, 2007, which could cause actual results to vary from
expectations. The Company undertakes no obligation to update the information or
statements made in this press release.

####



--------------------------------------------------------------------------------



 



Annex 4
Press Release Regarding the Offer (Company)

 



--------------------------------------------------------------------------------



 



(SEZ LOGO) [f36472f3647202.gif]
Press Release
SEZ Holding Welcomes Planned Acquisition by Lam Research
Public tender offer expected to be launched beginning of January 2008
Zurich, December 11, 2007 — The SEZ Group (SWX Swiss Exchange: SEZN) announced
today that its Board of Directors has signed a binding transaction agreement
with Lam Research Corporation (NASDAQ: LRCX), headquartered in Fremont,
California, United States. In line with the transaction agreement, Lam Research
intends to launch a public tender offer for all outstanding shares of SEZ at
Swiss Francs (CHF) 38.00 per SEZ registered share. After a thorough review of
the proposed transaction, SEZ’s Board of Directors has unanimously concluded
that the planned acquisition by Lam Research is in the best interest of all SEZ
stakeholders and will positively benefit the sustainable development of SEZ’s
leading market position. The Board of Directors therefore fully supports the
proposed tender offer. The offer shows an attractive premium of 53.8% to the
volume weighted average share price over the past 60 trading days. Full details
of the tender offer will be disclosed in the offer document, expected to be
published early January 2008. The offer is expected to close in March 2008.
“The offer to be a part of Lam Research Corporation is an exceptional
opportunity that will help us realize the full potential of SEZ’s technology,”
said Egon Putzi, SEZ chairman and chief executive officer. “Lam’s focus on
developing leading-edge technology, providing best-in-class customer value and
leveraging the full range of their global resources has made them one of the
world’s largest and most successful equipment providers.” Kurt Lackenbucher, SEZ
chief operating officer, added: “We believe that combining SEZ’s leading
single-wafer technology with Lam’s innovative linear-clean and plasma
technologies will provide manufacturers with a significant competitive
advantage. The management of SEZ is convinced this combination will create
immense value by delivering new capabilities to our customers that will unlock
significant growth opportunities for all involved.”
Today, both companies serve a common customer base, providing leading and
complementary technologies and solutions. The combination is aimed at creating a
true technology and market leader in the single-wafer cleaning markets,
providing semiconductor manufacturers with the best-of-breed, comprehensive
technology portfolio required to meet their future manufacturing needs.
Delivering a broader equipment portfolio will also accelerate future growth and
innovation. Under the terms of agreement, following the transaction’s closure,
SEZ will become a new division within Lam with capabilities focused around
single-wafer cleaning technology. The entire SEZ executive team has committed to
remain with the company.
Media and Analyst Conference
Today 11 December 2007 at 2:00 p.m. (CET), the SEZ Group and Lam Research will
host a media and analyst conference to discuss the planned acquisition at Hotel
Savoy Baur en Ville; Paradeplatz, Zurich. In case you are not able to attend
personally, you can dial in via: +41 (0) 91 610 56 00 (International)

     
SEZ Press Release 11 December 2007
  page 1 of 2

 



--------------------------------------------------------------------------------



 



About Lam Research
Lam Research Corporation, one of Fortune magazine’s “100 Fastest-Growing
Companies” in 2006 and 2007 is a major supplier of wafer fabrication equipment
and services to the world’s semiconductor industry and market share leader in
plasma etch. Lam Research’s common stock trades on The NASDAQ Global Select
MarketSM under the symbol LRCX. Lam Research is a NASDAQ-100® company.
Additional information about the company is available on the Internet at
www.lamresearch.com.
About SEZ Group
The SEZ Group is the leading provider of single-wafer wet-clean processing
solutions for the semiconductor industry, with an installed base of over 1,200
tools. The company maintains operations in Asia Pacific, Europe, Japan and North
America. Since 1996, registered shares of SEZ Holding Ltd. have been traded on
the SWX Swiss Exchange under the symbol SEZN. Additional information about the
company is available on the Internet at www.sez.com.
Villach/Zurich, 11 December 2007
 
For further information:
Stefan Bulfon, Investor Relations
SEZ Holding Ltd, CH-8050 Zurich; Tel. +41 44 308 39 48 / Fax +41 44 308 35 00
SEZ Management GmbH, A-9500 Villach: Tel. +43 4242 204-458/Fax +43 4242 204-469
www.sez.com
Cautionary note on forward-looking statements
Certain statements contained herein are forward-looking. These statements
provide current expectations of future events based on certain assumptions and
include any statement that does not directly relate to a historical fact or
current fact. Forward-looking statements typically are identified by words or
phrases such as “anticipate”, “assume”, “believe”, “continue”, “estimate”,
“expect”, “foresee”, “intend”, “may increase” and “may fluctuate” and similar
expressions or by future or conditional verbs such as “will”, “should”, “would”
and “could”. These forward-looking statements involve known and unknown risks,
uncertainties and other factors, which may cause SEZ’s actual results,
performance, achievements or prospects to be materially different from any
future results, performance, achievements or prospects expressed or implied by
such statements. Such factors include, among others:

  •   the impact of significant investments, acquisitions or dispositions, and
any delays, unexpected costs or other issues experienced in connection with any
such transactions, including, in the case of acquisitions, issues arising in
connection with integrating acquired operations;     •   cyclicality of the
global semiconductors industry;     •   changes in general economic conditions,
particularly in our core markets;     •   technological developments     •  
changes in general economic trends;     •   changes in management and/or company
structure     •   the performance of financial markets;     •   political risks
in the countries in which we operate;     •   extraordinary events affecting our
clients, such as bankruptcies and liquidations;     •   risks associated with
implementing our business strategy;     •   changes in currency exchange rates;
    •   changes in interest rates;     •   changes in laws and regulations,
including changes in accounting standards and taxation requirements; and     •  
changes in competitive pressures.

These factors are not exhaustive. We operate in a continually changing
environment and new risks emerge continually. Readers are cautioned not to place
undue reliance on forward-looking statements. We undertake no obligation to
publicly revise or update any forward-looking statements, whether as a result of
new information, future events or otherwise.

     
SEZ Press Release 11 December 2007
  page 2 of 2

 



--------------------------------------------------------------------------------



 



Annex 5
Trading in Equity Securities of the Company

                                                      Price paid / Description
of transaction                       received per (to be described so that the
value as   Person / company                   share, equity compared to the
Share price can be estimated)   concerned   Date   Number   security in CHF
Conditional capital increase of 24 May 2007 due to Options exercised (exercise
and hold)
  Hubert Huber     7.2.2007       1,000     19.80 (strike price)
Conditional capital increase of 24 May 2007 due to Options exercised (cashless
exercise and sell)
  Hans-Jürgen Kruwinus     12.2.2007       4,000     31.55 (strike price)
Options exercised (exercise and hold)
  Thomas Prugger     8.5.07       500     19.80 (strike price)
Options exercised (cashless exercise and sell)
  James Mello     15.5.2007       3,000     31.55 (strike price)
Options exercised (cashless exercise and sell)
  James Mello     15.5.2007       5,000     19.80 (strike price)
Purchase of treasury shares
  SEZ Holding AG     7.8.2007       5,321     31.90
Purchase of treasury shares
  SEZ Holding AG     7.8.2007       5,002     31.95
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       7,725     31.85
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       1,859     31.65
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       1,100     31.70
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       1,400     31.75
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       2,999     31.75
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       990     31.80
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       995     31.80
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       1,900     31.80
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       1,800     31.80
Purchase of treasury shares
  SEZ Holding AG     6.8.2007       2,014     31.80

 



--------------------------------------------------------------------------------



 



Annex 6
Executives of the Company
Egon Putzi
Franz Sumnitsch
Kurt Lackenbucher
Sabine Kampitsch
Herwig Petschnig
Wolfgang Krammer

 



--------------------------------------------------------------------------------



 



Annex 7
Declaration of Executives
Subject to SEZ Holding AG and Lam Research Corporation entering into an
agreement regarding an offer for all shares in SEZ Holding AG, I, [executive
name], agree from [date of Transaction Agreement] not to engage in any
transaction in or regarding shares of SEZ Holding AG which might result in Lam
Research Corporation being obligated to increase its offer price for shares in
SEZ Holding AG under article 10 section 6 of the Takeover Ordinance of the
Takeover Board (Best Price Rule) or the minimum price rules of the Stock
Exchange Ordinance of the Federal Banking Commission.

 